UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 08-4952


UNITED STATES OF AMERICA,

                  Plaintiff – Appellee,

             v.

LEONARD PITTS,

                  Defendant – Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Greenville. Henry F. Floyd, District Judge.
(6:06-cr-00817-HFF-1)


Submitted:    February 24, 2009             Decided:   March 23, 2009


Before WILKINSON and MOTZ, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Lora E. Collins, Assistant Federal Public Defender, Greenville,
South Carolina, for Appellant.        David Calhoun Stephens,
Assistant United States Attorney, Greenville, South Carolina,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Leonard       Pitts      appeals     the   district      court’s    judgment

revoking his supervised release and imposing a sentence of five

months in prison.           On appeal, Pitts’s attorney has filed a brief

pursuant         to     Anders    v.     California,       386 U.S. 738     (1967),

asserting, in her opinion, there are no meritorious grounds for

appeal      but       raising    the   issue     of    whether    the    district       court

abused its discretion by revoking Pitts’s supervised release and

sentencing him to serve five months in prison.                          Pitts has filed

a    pro    se    supplemental         brief     asserting       the    same    issue     and

contending the district court erred by failing to hold a prompt

preliminary hearing under Fed. R. Crim. P. 32.1(b).                             Finding no

abuse of discretion or reversible error, we affirm.

              Pitts was convicted of bank fraud in violation of 18

U.S.C. § 1344 (2006), a Class B felony, and the district court

sentenced him to one day in prison, five years of supervised

release, and $14,380.99 in restitution.                        As a special condition

of    his    supervised          release,      Pitts     was     ordered   to     pay     his

restitution at a rate of $250 per month.                        On June 10, 2008, the

probation officer petitioned the district court for an arrest

warrant for Pitts based on his non-compliance with court-ordered

restitution despite information confirming he was able to pay.

The district court ordered that a warrant for Pitts’s arrest be

issued and that bond be set at the discretion of the magistrate

                                               2
judge.   On June 12, 2008, Pitts was arrested; the magistrate

judge appointed counsel; and the clerk scheduled the preliminary

hearing for June 16, 2008.        On June 16, 2008, the hearing was

held; and on June 20, 2008, Pitts was released on bond.

             At the final revocation hearing, Pitts admitted the

violation alleged in the petition, and the district court found

a violation based on the admission.         The court correctly noted

that it was authorized to revoke Pitts’s supervised release and

impose a prison term of up to three years, followed by up to

five years of supervised release less any revocation term.             See

18 U.S.C. § 3583(b)(1), (e)(3), (h) (2006).          The court further

correctly determined that his Chapter 7 advisory guideline range

was three to nine months.       See U.S. Sentencing Guidelines Manual

§ 7B1.4 (2007).     The probation officer recommended a sentence in

the middle of the range based on Pitts’s unwillingness to pay

his restitution obligation.       Pitts, who had paid his restitution

prior to the final hearing, requested that he be continued on

supervision.     The district court revoked his supervised release

and sentenced him to serve five months in prison.

          On appeal, Pitts’s attorney concedes that, given the

facts of the case and the nature of Pitts’s conduct while on

supervised     release,   the   district   court   did   not   abuse   its

discretion.     In his pro se supplemental brief, Pitts asserts

that the district court did in fact commit error, and that its

                                    3
error was in failing to hold a prompt preliminary hearing in

compliance with Fed. R. Crim. P. 32.1(b).

             We review a judgment revoking supervised release and

imposing a term of imprisonment for abuse of discretion.                      United

States v. Copley, 978 F.2d 829, 831 (4th Cir. 1992).                       To revoke

supervised release, a district court need only find a violation

by   a   preponderance     of   the    evidence.        18    U.S.C.    § 3583(e)(3)

(2006).     We will affirm a sentence imposed after revocation of

supervised    release     if    it    is   within   the      prescribed    statutory

range and not plainly unreasonable.                 United States v. Crudup,

461 F.3d 433, 439-40 (4th Cir. 2006).                   While a district court

must     consider   the    Chapter     Seven     policy      statements,    and   the

statutory     requirements      and    factors      applicable     to     revocation

sentences, the district court ultimately has broad discretion to

revoke the previous sentence and impose a term of imprisonment

up to the statutory maximum.           Id. at 438-39.

             We   have    reviewed     the     record   and    conclude    that   the

district court did not abuse its discretion in revoking Pitts’s

supervised release, and his sentence to five months in prison is

not plainly unreasonable.              We also find Pitts’s assertion of

error under Fed. R. Crim. P. 32.1(b) without merit.                          Because

Pitts did not raise this issue in the district court, he must

show plain error affecting his substantial rights.                      See Fed. R.

Crim. P. 52; United States v. Olano, 507 U.S. 725, 733 (1993).

                                           4
Pitts was arrested pursuant to a warrant issued by the district

court based on the probation officer’s petition.                                  Thus, even

prior    to   his    arrest,      there   was     a   judicial          determination        of

probable cause.            See Gerstein v. Pugh, 420 U.S. 103, 116 n.18

(1975).       Moreover, promptly after his arrest, the magistrate

judge    appointed     him    counsel      and     held      a   preliminary         hearing.

Even if Pitts could somehow show error, he has not shown any

prejudice,      because      he    was    released        on         bond   prior    to     his

revocation hearing and he admitted the violation.

              In accordance with Anders, we have reviewed the entire

record in this case and have found no meritorious issues for

appeal.       We    therefore     affirm     the      district         court’s      judgment.

This court requires that counsel inform her client, in writing,

of his right to petition the Supreme Court of the United States

for further review.           If the client requests that a petition be

filed,    but      counsel    believes     that       such       a    petition      would    be

frivolous, then counsel may move in this court for leave to

withdraw from representation.              Counsel’s motion must state that

a copy thereof was served on the client.

              We dispense with oral argument because the facts and

legal    contentions        are   adequately       presented           in   the     materials

before    the      court    and   argument      would     not        aid    the   decisional

process.

                                                                                     AFFIRMED

                                            5